Vincent A. Pikronb, J.
Defendant, by information, is charged with having violated chapter 6, article 1, section 6-105, and chapter 6, article 2, section 6-221 of the Municipal Code of the City of Long Beach. Both alleged offenses were to have occurred as a result of defendant’s physical presence at the Ocean Beach Park during the evening hours of July 9, 1973.
Defendant moves to dismiss the information by pointing out that prior posting was not given to the defendant and others in connection with the alleged unlawful presence of the defendant at the beach park beyond the evening hours of 8:00 p.m., and for defendant’s alleged imbibing of beer or other intoxicating beverage on a public beach.
The defendant does not attack the manner in which the ordinance was passed, to wit: pursuant to section 76 of the Charter, of the City of Long Beach, nor its continued validity, but rather the application of these ordinances against the defendant.
The Corporation Counsel argues, and logically so, that to require a municipality to provide signs and notices of every prohibition governing public places would necessarily require the posting of numerous signs which would, in effect, environmentally and esthetically diminish the public right-to quiet enjoyment of their city.
Accordingly, defendant’s motion, in all respects, is denied.